Exhibit 10.38

 

BPZ RESOURCES, INC.

 

2007 LONG-TERM INCENTIVE COMPENSATION PLAN

 

PERFORMANCE SHARE AWARD AGREEMENT

 

--------------------------------------------------------------------------------

  

You have been selected to receive a grant of Performance Shares pursuant to the
BPZ Resources, Inc. 2007 Long-term Incentive Plan (the “Plan”) as specified
below:

 

Participant: __________________

 

Grant Date: __________________

 

Number of Performance Shares Granted: ____ (“Performance Shares”)

 

Performance Period: January 1, 2014 – December 31, 2016

 

Final Acceptance Date: ________________

 

THIS AWARD AGREEMENT (the “Agreement”), is made effective as of the Grant Date,
as specified above, between BPZ Resources, Inc., a Texas corporation (“BPZ”),
and the Participant. The Plan and Exhibit A are incorporated in and made a part
of this Agreement. Capitalized terms that are not defined in this Agreement have
the same meanings as in the Plan.

 

RECITALS

 

WHEREAS, BPZ adopted and maintains the Plan for the benefit of Eligible
Employees and Consultants; and

          

WHEREAS, the Compensation Committee of the Board of Directors (the “Committee”)
determined that it is in the best interests of BPZ and its stockholders to grant
the Performance Share Award (the “Award”) provided for in this Agreement to the
Participant on the terms and conditions set forth herein and in the Plan.

 

RESOLVED, the parties hereto agree as follows:

 

1.     Grant of Performance Shares.

 

BPZ hereby irrevocably grants the Award to the Participant on the terms and
conditions set forth herein and in the Plan. Each Performance Share shall
correspond to one share of Stock (subject to adjustment pursuant to the Plan).
The actual number of Performance Shares earned and paid to the Participant after
the conclusion of the Performance Period will be determined based on the level
of achievement during the Performance Period with respect to the Performance
Goals set forth in Exhibit A.

 

 
1

--------------------------------------------------------------------------------

 

  

 

2.     Vesting of Performance Shares.

 

The Participant shall vest in the Performance Shares earned for the Performance
Period only if the Participant is continuously employed by the Company or an
Affiliate through the end of the Performance Period.

 

3.     Payment of Vested Performance Shares.

 

(a)     The Company shall deliver the shares of Stock that correspond to the
Performance Shares earned in accordance with Exhibit A to the Participant as
soon as administratively practicable after the end of the Performance Period,
but in any event no later than sixty (60) days following the end of the
Performance Period. If, in the determination of the Committee, the performance
thresholds set forth in Exhibit A are not achieved within the applicable
Performance Period, then no payment shall be made to the Participant with
respect to the Performance Shares, whether or not vested. The Committee shall
adjust the performance criteria to recognize special or non-recurring situations
or circumstances with respect to the Company or any other company in the peer
group for any year during the Performance Period.

 

(b)     The Company intends that the shares of Stock issued pursuant to this
Agreement will be registered under a Form S-8 Registration Statement (“Form
S-8”) which covers the Plan. If such Form S-8 is effective, the Participant has
been or will be given and hereby acknowledges, prior to the vesting of the
Shares, the receipt of a Prospectus, which describes the Plan and incorporates
disclosures about the Company’s business and financial information, including
risk factors related to an investment in its Stock. The Participant is urged to
seek financial, tax and/or legal advice to assess the financial considerations,
taxation and potential risks related to this Award of Stock. The Participant
shall have the right at any time to refuse the receipt of vested shares of Stock
or delay receipt until such Form S-8 is effective by providing written notice of
such decision to the Company.

 

(c)     Notwithstanding the foregoing, in no event may shares of Stock paid to
the Participant hereunder exceed the applicable limit under Section 7 of the
Plan.

 

4.     Limitations Upon Transfer.

 

All rights under this Agreement shall belong to the Participant and may not be
transferred, assigned, pledged, or hypothecated in any way (whether by operation
of law or otherwise) other than (a) by will or the laws of descent and
distribution, (b) pursuant to a “qualified domestic relations order” (as defined
by the Code) or (c) as may be permitted under policies that may be adopted by
the Committee in its sole discretion. In addition, the rights under this
Agreement shall not be subject to execution, attachment, or similar process.
Upon any attempt to transfer, assign, pledge, hypothecate, or otherwise dispose
of such rights contrary to the provisions in this Agreement or the Plan, or upon
the levy of any attachment or similar process upon such rights, such rights
shall immediately become null and void.

 

 
2

--------------------------------------------------------------------------------

 

 

  

5.     Withholding of Tax.

 

(a)     The Participant is urged to consult with the Participant’s own tax
advisors regarding the tax effects of the Award. The Company specifically
disclaims any undertaking or obligation to advise the Participant of these tax
consequences and will not under any circumstances provide tax advice to the
Participant. The Participant acknowledges that, regardless of any action taken
by the Company or an Affiliate, the ultimate liability for all tax-related items
and payments related to participation in the Plan is and remains the
responsibility of the Participant.

 

(b)     The Company may, solely at its option if requested by the Participant,
elect to pay any required tax withholding and either (a) reduce the number of
shares distributed to the Participant by the percentage that such tax
withholding amount bears to the total taxable income attributable to the vested
stock, or (b) reduce wages or other cash compensation paid to the Participant by
the Company or an Affiliate in an amount equal to the amount paid in
satisfaction of such required tax withholding. The amount of the withholding
will be computed by the Company based on the guidance of its tax advisors and
shall be presumed to be correct. If the Participant is not in agreement with
such guidance, he or she may submit an opinion from a qualified tax advisor for
the consideration of the Company. The Committee will review such opinion and
make a final decision, which decision shall be binding on the Participant.

 

6.     Nature of Grant.

 

In accepting the Performance Shares, the Participant acknowledges, understands
and agrees that: (a) the Plan is established voluntarily by the Company, it is
discretionary in nature and it may be modified, amended, suspended or terminated
by the Company in its discretion at any time, to the extent permitted by the
Plan; (b) the future value of the Performance Shares is unknown, indeterminable
and cannot be predicted with certainty; (c) no claim or entitlement to
compensation or damages shall arise from the forfeiture of the Performance
Shares resulting from the Participant ceasing to provide employment or other
services to the Company or an Affiliate (for any reason whatsoever whether or
not later found to be invalid or in breach of employment laws in the
jurisdiction where Participant is employed or the terms of the Participant’s
employment agreement, if any); and (d) unless otherwise provided in the Plan,
this Agreement or by the Company in its discretion, the Performance Shares and
the benefits evidenced by this Agreement do not create any entitlement to have
the Performance Shares or any such benefits transferred to, or assumed by,
another company nor to be exchanged, cashed out or substituted for, in
connection with any corporate transaction affecting the shares of the Company.

 

7.     No Advice Regarding Grant.

 

The Company is not providing any tax, legal or financial advice, nor is the
Company making any recommendations regarding the Participant’s participation in
the Plan. The Participant is hereby advised to consult with Participant’s own
personal tax, legal and financial advisors regarding Participant’s participation
in the Plan before taking any action related to the Plan.

 

 
3

--------------------------------------------------------------------------------

 

 

  

8.     Binding Effect.

 

This Agreement shall be binding upon and inure to the benefit of any successor
or successors of the Company, and all successors and assigns of the Participant,
including, without limitation, his or her estate and the executors,
administrators or trustees thereof, his or her heirs and legatees, and any
receiver, trustee in bankruptcy or representative of creditors of the
Participant.

 

9.     Modification.

 

This Agreement, together with the Plan, constitutes the entire agreement and
understanding between the parties hereto and when executed supersedes any prior
oral or written agreements and understandings related to the Performance Shares
or Stock. Except to the extent permitted by the Plan or this Agreement, or as
otherwise may be required by law, any modification of this Agreement will be
effective only if it is in writing and signed by each party whose rights
hereunder are affected thereby.

 

10.   No obligation to Maintain Relationship or Grant Stock.

 

Nothing contained in this Agreement shall obligate the Company in any way to
continue the employment or other relationship of the Participant to the Company,
nor shall it interfere in any way with the right of the Company to terminate the
employment or services of the Participant at any time. The participant also
agrees and acknowledges that the grant of Stock is completely discretionary and
that the Company is under no obligation to make any future awards of Performance
Shares or Stock to the Participant.

 

11.   Change in Status of the Company.

 

Any Acquisition or Change of Control Event (as such terms are defined in the
Plan) shall result in the modification of certain provisions of this Agreement
in accordance with the provisions of the Plan.

 

12.   Plan Controls.

 

This Agreement is being entered into pursuant to, and is subject to, the terms
and provisions of the Plan, a copy of which has been provided to the
Participant. All of the terms and provisions of the Plan are incorporated herein
by reference. Any amendments to the Plan which are made subsequent to the Grant
Date shall only be binding if they are to the benefit of the Participant. If the
terms of this Agreement and the Plan are in conflict, such conflict shall
generally be resolved in favor of the Participant, subject to the final decision
of the Committee, which decision shall be binding on the Participant. All
matters of administration or interpretation of this Agreement or the Plan shall
be determined by the Committee or by management of the Company to the extent
such duties have been delegated by the Committee.

 

13.   Electronic Delivery and Acceptance.

 

The Company may, in its sole discretion, decide to deliver any document related
to current or future participation in the Plan by electronic means. Participant
hereby consents to receive such documents by electronic delivery and agrees to
participate in the Plan and this Agreement through an on-line or electronic
system established and maintained by the Company or a third party designated by
the Company.

 

 
4

--------------------------------------------------------------------------------

 

 

  

14.   Notice.

 

Notices and other communications provided for herein shall be in writing and
shall be hand delivered or sent by certified mail, return receipt requested, to
the appropriate address set forth below, subject to written notice of change of
address given by any party to the other party, and such notices and
communications shall be deemed to be given upon dispatch:

 

If to the Company

 

BPZ Resources, Inc.

Attn: Chief Executive Office

580 Westlake Park Blvd, Suite 525

Houston, Texas 77079

(281) 556-6200 (Phone)

(281) 556-6377 (Fax)

 

 

If to the Participant

 

To the address stated below his or her signature on this Agreement

 

15.   Severability.

 

If one or more of the provisions of this Agreement shall be held invalid,
illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions shall not in any way be affected or
impaired thereby and the invalid, illegal or unenforceable provisions shall be
deemed null and void; however, to the extent permissible by law, any provisions
which could be deemed null and void shall first be construed, interpreted or
revised retroactively to permit this Agreement to be construed so as to foster
the intent of this Agreement and the Plan.

 

16.   Governing Law and Venue.

 

This Agreement shall be governed by, and construed in accordance with, the laws
of the State of Texas, without regard to conflicts of law. The exclusive venue
for any action, lawsuit or other proceeding (including dispute resolution
proceedings) brought in connection with this Agreement will be, and the parties
hereby submit to and consent to the sole and exclusive jurisdiction of, Houston,
Harris County, Texas, notwithstanding any conflicts of laws principles that may
direct the jurisdiction of any other court, venue, or forum, including the
jurisdiction of the employee’s home country.

 

 

 
5

--------------------------------------------------------------------------------

 

  

 

17.   Waiver.

 

The Participant acknowledges that a waiver by the Company of a breach of any
provision of this Agreement shall not operate or be construed as a waiver of any
other provision of this Agreement, or of any subsequent breach of this Agreement
by the Participant.

  

By signing below, the Participant agrees that the grant of these Performance
Shares is under and governed by the terms and conditions of the Plan, including
the terms and conditions set forth in this Agreement and Exhibit A. This grant
shall be void and of no effect unless you execute this Agreement prior to the
Final Acceptance Date.

    

 

BPZ RESOURCES, INC.:

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name: 

 

 

 

Title:

 

 

  Date:    

  

PARTICIPANT:  

 

 

 

 

 

 

 

By: 

 

 

Date: 

 

 

Address: 

 

 

                 

 

 

 
6

--------------------------------------------------------------------------------

 



 



Performance Share Award Agreement

 

EXHIBIT A

 

Performance Goals

 

Except as otherwise provided in the Agreement, the provisions of this Exhibit A
shall determine the extent to which the Performance Shares become “earned” and
payable to the Participant.

 

1.     Performance Period.

 

The Performance Period shall be the period beginning January 1, 2014, and ending
December 31, 2016.

 

2.     Performance Measures.

 

The Performance Measures under this Award shall be the three-year total
shareholder return (“TSR”) of BPZ and the three-year TSR for each company
(“Comparator Company”) set forth in Section 3(d) of this Agreement (the
“Comparator Group”).

 

The Performance Goals under this Agreement shall be based on (a) the absolute
three-year TSR of BPZ (the “Absolute TSR”), and (b) the three-year TSR of BPZ
relative to the three-year TSR of the Comparator Companies (the “Relative
Percentile Rank”).

 

3.     Determination of TSR and Relative Percentile Rank.

 

(a)          Determination of TSR. The TSR of each Comparator Company and BPZ
shall be equal to the quotient of (1) divided by (2), where:

 

(i)     “(1)” is equal to the sum of (x) and (y), where: “(x)” is the difference
between the “Beginning Stock Price” and the “Ending Stock Price”; and “(y)” is
the sum of all dividends (whether reinvested or not) paid on one share of Stock
during the Performance Period; and

 

 
A-1

--------------------------------------------------------------------------------

 

 

 

Performance Share Award Agreement

 

(ii)     “(2)” is equal to the Beginning Stock Price.

 

TSR shall be computed to the third decimal place for each Comparator Company and
BPZ. For purposes of this Exhibit A, the term “Beginning Stock Price” shall mean
the average closing price on the applicable stock exchange of one share of Stock
for the ten (10) trading days immediately prior to the first day of the
Performance Period, and the term “Ending Stock Price” shall mean the average
closing price on the applicable stock exchange of one share of Stock for the ten
(10) trading days immediately prior to the last day of the Performance Period.

 

(b)          Determination of Relative Percentile Rank. BPZ’s Relative
Percentile Rank shall be determined in accordance with the following rules:

 

(i)     The Comparator Companies and BPZ shall be ranked in descending order
based on their respective TSRs (“Ranking Distribution”).

 

(ii)     For purposes of developing the Ranking Distribution, any Comparator
Company that filed for bankruptcy protection under the United States Bankruptcy
Code during the Performance Period shall be assigned the lowest order.

 

(iii)     Based on BPZ’s order within the Ranking Distribution, the Committee
shall determine BPZ’s percentile rank within the Ranking Distribution in
accordance with the following formula:

 

(n - r)      x 100% = Percentile Rank

(n - 1)

 

where “(n)” represents the number of Comparator Companies plus BPZ, and “(r)”
represents BPZ’s ranking in the list of Comparator Companies (including BPZ).

 

(c)     Change in Control. Notwithstanding any provision of this Agreement or
Exhibit A to the contrary, in the event a Change in Control Event occurs prior
to the end of the Performance Period, the determination of TSR under this
Exhibit A shall be made in accordance with the following:

 

(i)           the Performance Period shall be truncated and deemed ended on the
date of the Change in Control Event; and

 

(ii)           for purposes of calculating BPZ’s TSR, the “Ending Stock Price”
shall mean the highest per share price paid to holders of Stock in connection
with the Change in Control Event.

 

(iii)          all performance shares shall be immediately payable to the extent
that the Performance Goals for the Performance Period then in progress have been
met up through the Change in Control event or based upon 100% of the value on
the date of grant of the Performance Share if such amount is higher.

 

(d)      Comparator Group. The Comparator group shall consist of the following
Comparator Companies:

 

 

●

HYPERDYNAMICS CORP

 

●

FX ENERGY INC.

 

●

ABRAXAS PETROLEUM CORP

 

●

VAALCO ENERGY INC

 

●

CRIMSON EXPLORATION INC

 

●

PETROQUEST ENERGY INC

 

●

CALLON PETROLEUM CO

 

●

GASTAR EXPLORATION LTD

 

●

CONTANGO OIL & GAS CO

 

●

HARVEST NATURAL RESOURCES

 

●

ENDEAVOUR INTERNATIONAL CORP

 

●

GRAN TIERRA ENERGY INC

 

 

 
A-2

--------------------------------------------------------------------------------

 

 

Performance Share Award Agreement

 

The composition of the Comparator Group shall not change during the Performance
Period except in accordance with the following rules:

 

(i)     A Comparator Company shall be removed from the Comparator Group if
during the Performance Period (i) such Comparator Company ceases to maintain
publicly available statements of operations prepared in accordance with GAAP,
(ii) such Comparator Company is not the surviving entity in any merger,
consolidation, or other reorganization (or survives only as a subsidiary of an
entity other than a previously wholly owned entity of such company), or (iii)
such Comparator Company sells, leases, or exchanges all or substantially all of
its assets to any other person or entity (other than a previously wholly owned
entity of such company).

 

(ii)     If one or more Comparator Companies are removed from the Comparator
Group pursuant to paragraph (i), then each such Comparator Company shall be
replaced by a company selected in the discretion of the Committee.

 

4.     Performance Goals and Determination of the Earned Performance Shares.

 

(a)          Absolute TSR Performance Goals.

 

The Participant shall earn the percentage of the Target Performance Shares that
corresponds to the achieved Absolute TSR Performance Goal for the Performance
Period (the “Absolute TSR Payout Percentage”) as set forth below and as pursuant
to this Section 4(a):

 

Absolute TSR
Performance Goal

Stock Price Goals

Absolute TSR
Payout
Percentage

>40%

30%

25%

20%

15%

10%

5%

0%

$ 5.52

$ 4.42

$ 3.93

$ 3.47

$ 3.06

$ 2.68

$ 2.33

$ 2.01

200%

175%

150%

100%

75%

50%

25%

0%

 

If the Absolute TSR should fall between two Absolute TSR Performance Goals set
forth in the chart above, then the Absolute TSR Payout Percentage shall be
determined by linear interpolation between the two Absolute TSR Performance
Goals.

 

The number of earned Performance Shares under this Section 4(a) shall be equal
to the product of the Participant’s Target Performance Shares and the achieved
Absolute TSR Payout Percentage. Notwithstanding the foregoing, if the closing
price of a share of BPZ Stock on the last trading day of the Performance Period
is less than the opening price of a share BPZ Stock on the first trading day of
the Performance Period, then no Performance Shares shall be earned under this
Section 4(a).

 

 
A-3

--------------------------------------------------------------------------------

 

 

Performance Share Award Agreement

 

(b)          Relative TSR Performance Goals.

 

The Participant shall earn the percentage of the Target Performance Shares that
corresponds to the achieved Relative TSR Performance Goal for the Performance
Period (the “Relative TSR Payout Percentage”) as set forth below and as pursuant
to this Section 4(b):

 

 

BPZ

Ranking

Relative TSR

Percentile Rank

Relative TSR
Payout Percentage

1

100th percentile

200.00%

2

91st percentile

200.00%

3

82nd percentile

175.00%

4

73rd percentile

150.00%

5

64th percentile

125.00%

6

55th percentile

100.00%

7

45th percentile

83.33%

8

36th percentile

66.67%

9

27th percentile

50.00%

10

18th percentile

0%

11

9th percentile

0%

12

0

0%

 

The number of earned Performance Shares under this Section 4(b) shall be equal
to the product of the Participant’s Target Performance Shares and the achieved
Relative TSR Payout Percentage. Notwithstanding the foregoing, if BPZ’s Absolute
TSR is less than zero for the Performance Period, then the maximum number of
Performance Shares that may be earned under this Section 4(b) shall be limited
to 100% of the Target Performance Shares.

 

 
A-4

--------------------------------------------------------------------------------

 

 

Performance Share Award Agreement

 

5.     Example

 

 

[ex10-38img001.jpg]

 

 

 
A-5

--------------------------------------------------------------------------------

 

 

Performance Share Award Agreement

 

6.     Committee Certification.

 

As soon as reasonably practical following the end of the Performance Period, but
in no event later than the March 15th following the end of the Performance
Period, the Committee shall review and determine the performance results for the
Performance Period and certify those results in writing. No Performance Shares
earned and vested shall be payable prior to the Committee’s certification.

 

 A-6